O’Brien, J.
Motion to strike out the defense, as indicated by paragraph “ Fifth ” of the answer, is granted. The defense is legally insufficient. The Executive Order No. 9001 [issued Dec. 27, 1941, 6 Federal Register 6787, pursuant to the First War Powers Act, 1941, IT. S. Code, tit. 50, Appendix, § 611] does not invalidate or render it illegal and void or against public policy. The contract sued upon is one in which defendant agreed to pay brokerage commissions for services in soliciting and obtaining a war contract. Whatever may be the rights of the Government under the Executive Order, the order does not give the principal the right to declare the contract void so as to deprive the plaintiff of the fruits of his labor but yet let the defendant have the benefits. (Bradford v. Durkee Marine Products Corp., 180 Misc. 1049.) The defense is stricken out as legally insufficient.